 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT

 9                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,       No. 2:86-cr-00049 WBS
12               Plaintiff,
13        v.                         ORDER
14   KERRY CONRAD BINGER,
15               Defendant.
16

17        Defendant’s Request for Appointment of Counsel under the

18   Criminal Justice Act (Docket No. 6) to assist or represent him in

19   the matter before the United States Parole Commission is GRANTED.

20
21        Dated: August 27, 2019

22

23

24

25

26
27

28
                                     1
